Order entered February 23, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00004-CV

           INFORMATION SERVICES GROUP, INC., Appellant

                                       V.

                      MARIO VOLLBRACHT, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-13872

                                    ORDER

      Before the Court is appellant’s February 22, 2021 unopposed second motion

for an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to March 2, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE